DETAILED ACTION
Claims 1-22 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0275504 to Ono et al. in view of U.S. PGPubs 2020/0125322 to Wilde.

Regarding claim 12, Ono et al. teach an augmented reality customer interaction system (abstract, a display device), comprising: 
a transparent panel having a first side and a second side that is opposite to the first side (Fugs 1A-1B and 2A-2B, abstract, par 0034-0035, par 0021-0024, “The screen has first and second surfaces. The first projector projects a first horizontally non-inverted image as viewed from the first surface. The second projector projects a second horizontally non-inverted image as viewed from the second surface … when the detector has detected a person viewing the first surface and a person viewing the second surface, so that the person viewing the first surface and the person viewing the second surface are able to see each other through the screen”); 

    PNG
    media_image1.png
    270
    351
    media_image1.png
    Greyscale

a camera device configured to capture data of a customer (Fig 5, par 0030, par 0044-0049, “FIGS. 4A and 4B schematically illustrate the detecting of people by the sensor 16. The sensor 16 includes a camera (first camera) which detects a person on the side of the first surface 12a of the screen 12 and a camera (second camera) which detects a person on the side of the second surface 12b of the screen 12. The detection area of the first and second cameras is a range within a predetermined distance L0 from the screen 12”); and 
a projection system configured to project customer interaction data on the transparent panel (Figs 1B and 5, par 0022-0026, par 0028, par 0031-0032, par 0044-0046, par 0048-0049, “the processor 24 causes the projector to function as a front projector to project an image on the screen 12 so that a person on the side of the first surface 12a can view a horizontally non-inverted image. At another timing, the processor 24 causes the projector to function as a rear projector to project an image on the screen 12 so that a person on the side of the second surface 12b can view a horizontally non-inverted image”), 
a processor configured to (par 0024-0032): 
identify the customer at a customer interaction location based at least in part on captured data from the camera device (Fig 5, par 0030, par 0044-0049, par 0052, par 0055-0057, “FIG. 6 is a plan view of the display device 10 illustrating the relationship between the distance from a detected person to the screen 12 and what to look for in the detected person. FIG. 6 shows the detection area of the second camera on the side of the second surface 12b. However, the above-described relationship on the side of the first surface 12a is similar to that shown in FIG. 6” …. Cameras sensors are used to detect persons in both sides of the display); 
determine locations of a customer service representative in an area adjacent to a first surface of a transparent panel and the customer in an area adjacent to a second surface of the transparent panel (Fig 5, par 0030, par 0044-0049, par 0052, par 0055-0057, “FIG. 6 is a plan view of the display device 10 illustrating the relationship between the distance from a detected person to the screen 12 and what to look for in the detected person. FIG. 6 shows the detection area of the second camera on the side of the second surface 12b. However, the above-described relationship on the side of the first surface 12a is similar to that shown in FIG. 6” …. Cameras sensors are used to detect persons in both sides of the display); and 
project an augmented reality element on the first surface of the transparent panel (Figs 7A-7B and 8A-8B, abstract, par 0032, par 0070-0071, “FIGS. 8A and 8B illustrate a state in which the projectors 20 and 22 display different images. In FIG. 8A, at one timing, the processor 24 turns ON the projector 20 to project an image “ABC” on the second surface 12b of the screen 12. The person 200 on the side of the second surface 12b views a horizontally non-inverted image “ABC”. At another timing, the processor 24 turns on the projector 22 to project an image “[AltContent: rect]” on the first surface 12a of the screen 12. The person 300 on the side of the first surface 12a views a horizontally non-inverted image “[AltContent: rect]”. If the image on the front side of a document is “ABC”, while the image on the back side of the document is “[AltContent: rect]”, the person 200 views the image on the front side of the document, while the person 300 views the image on the back side of the same document” …. Project virtual content in first side for first person and same or different content in second side for second person).
But Ono et al. keep silent for teaching retrieve customer-specific interaction data and the augmented reality element displaying the customer-specific interaction data.

    PNG
    media_image2.png
    350
    490
    media_image2.png
    Greyscale

In related endeavor, Wilde teaches identify the customer at a customer interaction location based at least in part on captured data from the camera device (abstract, par 0006, par 0099, par 0107-0110, “customized user interface 500 shows information about an intended person 502 in a field of view of the augmented reality device. Customized user interface 500 can be viewed through viewport 391 from FIG. 3B and can be the result of display devices 393 from FIG. 3B projecting graphical overlays provided by left eye display 311 and right eye display 313 of display subsystem 310 of FIG. 3A”…..identify a customer in the field of view to retrieve the customer information); retrieve customer-specific interaction data ((Fig 5A, par 007-008, par 0087-0088, par 0093-0096, par 0108-0112, par 0129, par 0131-0138, par 0154-0161, “In FIG. 5A, customized user interface 500 shows information about an intended person 502 in a field of view of the augmented reality device. Customized user interface 500 can be viewed through viewport 391 from FIG. 3B and can be the result of display devices 393 from FIG. 3B projecting graphical overlays provided by left eye display 311 and right eye display 313 of display subsystem 310 of FIG. 3A. Referring back to FIG. 5A, customized user interface 500 may be intended to aid user of the augmented reality device to interact with an intended person 502. Intended person 502 is the individual in the field of view of augmented reality device. Customized user interface 500 includes information related to intended person 502. Customized user interface 500 is overlaid on the display device 393 displaying information about intended person 502. Customized user interface 500 can represent graphical overlays on viewport 391 resulting in customized user interface 500 for interacting with intended person 502. For example, the graphical elements of customized user interface 500 can include windows displaying information about intended person 502 in the field of view … Information windows display information that may be fetched from both proprietary data sources 110 and external data sources 120 by augmented reality system 140 and transferred to augmented reality device 390 to be presented as customized user interface 500. For example, the augmented reality system can query proprietary data sources as well as external data sources to retrieve the itinerary of intended person 502. The information can be directly displayed as for example, flight and seat number and departure time and gate number. Additionally, augmented reality system 140 could combine the intended person information with possible interactions to reveal additional individual information”, par 0093, par 0112, par 0129-0132, “The amount of information that can be automatically retrieved from data sources to populate the information window may depend on the trust levels of the intended person. In some embodiments, the system may expect to confirm what has been retrieved by the augmented reality system 140”, “after identifying a detected person as a particular individual (e.g., determining a match based on facial recognition to a known person's image), attribute identification module 1702 may access a database to retrieve information about the detected person, such as the detected person's age, family members, etc”); and 
project an augmented reality element on the first surface of the transparent panel, the augmented reality element displaying the customer-specific interaction data (par 0075, par 0108-0109, “Customized user interface 500 can be viewed through viewport 391 from FIG. 3B and can be the result of display devices 393 from FIG. 3B projecting graphical overlays provided by left eye display 311 and right eye display 313 of display subsystem 310 of FIG. 3A”).  
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. to include the augmented reality element displaying the customer-specific interaction data as taught by Wilde  to provide the display data to the augmented reality device for display on the augmented reality device wherein the display data is overlaid on top of the individual's field of view to improve interaction and integration in augmented reality systems as a  truly augmented systems that use contextual information and details about the visual perception of a user to provide a fully integrated, augmented reality experience.

Regarding claim 1, the method claim 1 is similar in scope to claim 12 and is rejected under the same rational.

Claims 2-5, 11, 13-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0275504 to Ono et al. in view of U.S. PGPubs 2020/0125322 to Wilde, further in view of U.S. PGPubs 2018/0115696 to Wexler et al..

Regarding claim 2, Ono et al. as modified by Wilde teach all the limitation of claim 1, but keep silent for teaching further comprising: receive sensor data corresponding to the customer interaction location from the camera device, the sensor data including visual data; analyze the sensor data to detect a customer within a proximity of the location; detect, based on analyzing the sensor data, a characteristic of the customer; compare the characteristic of the customer to a data store storing characteristics for a plurality of customers; and identify a customer profile based on the comparison, wherein the customer profile matches the characteristic of the customer.
In related endeavor, Wexler et al. teach further comprising (Figs 2 and 5A-5B, par 0097-0100, par 0121, par 0124, “apparatus 110 may include an image sensor system 220 for capturing real-time image data of the field-of-view of user 100. In some embodiments, apparatus 110 may also include a processing unit 210 for controlling and performing the disclosed functionality of apparatus 110, such as to control the capture of image data, analyze the image data, and perform an action and/or output a feedback based on a hand-related trigger identified in the image data ….. apparatus 110 may include an image sensor 220 for capturing image data …. a “processing device” itself may include executable instructions (e.g., stored in memory included in the processing device)”): receive sensor data corresponding to the customer interaction location from the camera device, the sensor data including visual data; analyze the sensor data to detect a customer within a proximity of the location (par 0099-0100, par 0168-0172, par 0184, par 0256-265, par 0418-0415, receive captured image data from a camera in user’s file view); detect, based on analyzing the sensor data, a characteristic of the customer (par 0168-0172, par 0187, par 0190, par 0256-265, par 0418-0415, performed by employing a facial recognition algorithm designed to detect facial features (e.g., mouth, eyes, etc.), facial contours, body shape, or any other suitable identifying feature of a person); compare the characteristic of the customer to a data store storing characteristics for a plurality of customers (par 0172-0176, par 0187-0188, par 0256-265, par 0289-0292, “attribute identification module 1702 may determine an identity of a detected person (e.g., through facial recognition), and then access one or more databases (stored, e.g., locally in a memory of wearable apparatus 110 and/or accessible remotely over a network, e.g., such as by accessing server 250) to retrieve at least one attribute of the detected person. For example, after identifying a detected person as a particular individual (e.g., determining a match based on facial recognition to a known person's image), attribute identification module 1702 may access a database to retrieve information about the detected person, such as the detected person's age, family members, etc”; “the comparison may output an attribute with a 64% confidence score. By way of further example, the classifiers may output an attribute with a confidence score of 4 (out of 10). In such embodiments, the comparison and/or classifiers may output a plurality of attributes, and the processing device may select the attribute with the highest confidence score as the associated attribute”); and identify a customer profile based on the comparison, wherein the customer profile matches the characteristic of the customer (par 0172-0176, par 0187, par 0192-0195, par 0256-265, par 0289-0292, par 0418-0415, “attribute identification module 1702 may determine an identity of a detected person (e.g., through facial recognition), and then access one or more databases (stored, e.g., locally in a memory of wearable apparatus 110 and/or accessible remotely over a network, e.g., such as by accessing server 250) to retrieve at least one attribute of the detected person. For example, after identifying a detected person as a particular individual (e.g., determining a match based on facial recognition to a known person's image), attribute identification module 1702 may access a database to retrieve information about the detected person, such as the detected person's age, family members, etc”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include further comprising: receive sensor data corresponding to the customer interaction location from the camera device, the sensor data including visual data; analyze the sensor data to detect a customer within a proximity of the location; detect, based on analyzing the sensor data, a characteristic of the customer; compare the characteristic of the customer to a data store storing characteristics for a plurality of customers; and identify a customer profile based on the comparison, wherein the customer profile matches the characteristic of the customer as taught by Wexler et al. to retrieve user profile based on the improved with capability to assist users in navigating in and around an environment, identifying persons and objects they encounter, and providing feedback to the users about their surroundings and activities to enhance one's interaction in his environment with feedback and other advanced functionality based on the analysis of captured image data.

Regarding claim 3, Ono et al. as modified by Wilde and Wexler et al. teach all the limitation of claim 2, and Wexler et al. further teach wherein a characteristic of the user is a visual characteristic corresponding to facial features of the customer (par 0163, par 0169-0172, par 0185-0187, “the at least one person may be detected using a facial detection algorithm, using a neural network trained to detect faces and/or persons in images, and so forth. In some examples, the at least one person may be identified using a facial recognition algorithm, using a neural network trained to identify people in images, and so forth”). This would be obvious for the same reason given in the rejection for claim 2.

Regarding claim 4, Ono et al. as modified by Wilde teach all the limitation of claim 1, but keep silent for teaching further comprising: detect, based on analyzing sensor data corresponding to the customer interaction location, a set of characteristics of the customer; compare the set of characteristic of the customer to stored characteristics for a plurality of customers; and identify a customer profile based on multi-factor matching of the set of characteristics to the stored characteristics.
In related endeavor, Wexler et al. teach wherein the processor is further configured to: detect, based on analyzing sensor data corresponding to the customer interaction location, a set of characteristics of the customer (par 0168-0172, par 0187, par 0190, par 0256-265, par 0418-0415, performed by employing a facial recognition algorithm designed to detect facial features (e.g., mouth, eyes, etc.), facial contours, body shape, or any other suitable identifying feature of a person); compare the set of characteristic of the customer to stored characteristics for a plurality of customers (par 0172-0176, par 0187-0188, par 0256-265, par 0289-0292, “attribute identification module 1702 may determine an identity of a detected person (e.g., through facial recognition), and then access one or more databases (stored, e.g., locally in a memory of wearable apparatus 110 and/or accessible remotely over a network, e.g., such as by accessing server 250) to retrieve at least one attribute of the detected person. For example, after identifying a detected person as a particular individual (e.g., determining a match based on facial recognition to a known person's image), attribute identification module 1702 may access a database to retrieve information about the detected person, such as the detected person's age, family members, etc”; “the comparison may output an attribute with a 64% confidence score. By way of further example, the classifiers may output an attribute with a confidence score of 4 (out of 10). In such embodiments, the comparison and/or classifiers may output a plurality of attributes, and the processing device may select the attribute with the highest confidence score as the associated attribute”); and identify a customer profile based on multi-factor matching of the set of characteristics to the stored characteristics (par 0172-0176, par 0187, par 0192-0195, par 0256-265, par 0289-0292, par 0418-0415, “attribute identification module 1702 may determine an identity of a detected person (e.g., through facial recognition), and then access one or more databases (stored, e.g., locally in a memory of wearable apparatus 110 and/or accessible remotely over a network, e.g., such as by accessing server 250) to retrieve at least one attribute of the detected person. For example, after identifying a detected person as a particular individual (e.g., determining a match based on facial recognition to a known person's image), attribute identification module 1702 may access a database to retrieve information about the detected person, such as the detected person's age, family members, etc” “the comparison may output an attribute with a 64% confidence score. By way of further example, the classifiers may output an attribute with a confidence score of 4 (out of 10). In such embodiments, the comparison and/or classifiers may output a plurality of attributes, and the processing device may select the attribute with the highest confidence score as the associated attribute”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include wherein the processor is further configured to: detect, based on analyzing sensor data corresponding to the customer interaction location, a set of characteristics of the customer; compare the set of characteristic of the customer to stored characteristics for a plurality of customers; and identify a customer profile based on multi-factor matching of the set of characteristics to the stored characteristics as taught by Wexler et al. to retrieve user profile based on the improved with capability to assist users in navigating in and around an environment, identifying persons and objects they encounter, and providing feedback to the users about their surroundings and activities to enhance one's interaction in his environment with feedback and other advanced functionality based on the analysis of captured image data.

Regarding claim 5, Ono et al. as modified by Wilde and Wexler et al. teach all the limitation of claim 4, and Wexler et al. further teach wherein the set of characteristics of the customer includes one or more of: biometric data collected from the customer via biometric sensors (par 0365, par 0369); a height measurement of the customer collected by a camera (par 0165, par 0170-0171, par 0187, par 0284-0285); a gait profile of the customer collected by the camera; ear features of the customer collected by the camera; or a voiceprint of the customer collected by a microphone (par 0018, par 0157), wherein a customer profile is determined from customer characteristics stored in a data store based on the biometric data, the height measurement, the gait profile, the ear features, or the voiceprint (par 0014-0015, par 0187, par 0196, identify the user with profile in database based on the sensor information such as biometric data, height information, voice data). This would be obvious for the same reason given in the rejection for claim 4.

Regarding claim 11, Ono et al. as modified by Wilde teach all the limitation of claim 1, but keep silent for teaching further comprising: retrieving data from a data store having a plurality of user profiles with user characteristics stored therein for a plurality of users; determining strategies for interactions with the customer based on the retrieved customer-specific interaction data, wherein the strategies for interaction include a product or service offering, or identification of a security risk; and transmitting the strategies for interactions to an augmented reality system of a customer service representative at the customer interaction location.
In related endeavor, Wexler et al. teach further comprising: retrieving data from a data store having a plurality of user profiles with user characteristics stored therein for a plurality of users (par 0172-0176, par 0187, par 0192-0195, par 0256-265, par 0289-0292, par 0418-0415, “attribute identification module 1702 may determine an identity of a detected person (e.g., through facial recognition), and then access one or more databases (stored, e.g., locally in a memory of wearable apparatus 110 and/or accessible remotely over a network, e.g., such as by accessing server 250) to retrieve at least one attribute of the detected person. For example, after identifying a detected person as a particular individual (e.g., determining a match based on facial recognition to a known person's image), attribute identification module 1702 may access a database to retrieve information about the detected person, such as the detected person's age, family members, etc”); determining strategies for interactions with the customer based on the retrieved customer-specific interaction data, wherein the strategies for interaction include a product or service offering, or identification of a security risk (Fig 5A, par 007-008, par 0040,par 0087-0088, par 0093-0096, par 0108-0112, par 0129, par 0131-0138, par 0154-0161, retrieve and display user profile form database in a AR device to help check-in by providing the itinerary information on augmented reality device via a customized user interface (e.g., as provided in an itinerary information window)); and transmitting the strategies for interactions to an augmented reality system of a customer service representative at the customer interaction location (par 0157, par 0201, par 0237-0239, “The transmitted information may include at least one of the plurality of images, one or more regions of at least one image (e.g., one or more regions used to detect a person and/or identify an attribute), one or more determinations of whether detected persons in the plurality of images are physically present or visible on a display, a physical location of the wearable apparatus, a time and/or a date of capture of the images, or the like. Furthermore, the transmitted information may allow the paired device to execute one or more selected actions. For example, the processing device may update at least one of a database and a social network profile based on information associated with a physical location of the wearable apparatus; determine one or more statistics based, at least in part, on information associated with a physical location of the wearable apparatus”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include further comprising: retrieving data from a data store having a plurality of user profiles with user characteristics stored therein for a plurality of users; determining strategies for interactions with the customer based on the retrieved customer-specific interaction data, wherein the strategies for interaction include a product or service offering, or identification of a security risk; and transmitting the strategies for interactions to an augmented reality system of a customer service representative at the customer interaction location as taught by Wexler et al. to retrieve user profile based on the improved with capability to assist users in navigating in and around an environment, identifying persons and objects they encounter, and providing feedback to the users about their surroundings and activities to enhance one's interaction in his environment with feedback and other advanced functionality based on the analysis of captured image data.

Regarding claims 13-16 and 22, Ono et al. as modified by Wilde teach all the limitation of claim 12, the claims 13-16 and 22 are similar in scope to claims 2-5 and 11 and are rejected under the same rational.

Claims 6-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0275504 to Ono et al. in view of U.S. PGPubs 2020/0125322 to Wilde, further in view of U.S. PGPubs 2018/0033171 to Rakshit.



    PNG
    media_image3.png
    278
    321
    media_image3.png
    Greyscale

Regarding claim 6, Ono et al. as modified by Wilde teach all the limitation of claim 1, and Ono et al. further teach wherein projecting an augmented reality element comprises: projecting the customer-specific interaction data generated for the customer on the first surface of the transparent panel, wherein the customer-specific interaction data is visible to the customer service representative located in a first area adjacent to a first surface of a transparent panel (Fig 9A, par 0069-0073, “the processor 24 causes the projector to function as a front projector to project an image on the screen 12 so that a person on the side of the first surface 12a can view a horizontally non-inverted image. At another timing, the processor 24 causes the projector to function as a rear projector to project an image on the screen 12 so that a person on the side of the second surface 12b can view a horizontally non-inverted image”), but fail to teach wherein projecting an augmented reality element comprises: projecting the customer-specific interaction data generated for the customer on the first surface of the transparent panel, wherein the customer-specific interaction data is prevented from being viewed by the customer located in a second area adjacent to a second surface of a transparent panel.
In related endeavor, Rakshit teaches wherein projecting an augmented reality element comprises: projecting the customer-specific interaction data generated for the customer on the first surface of the transparent panel, wherein the customer-specific interaction data is prevented from being viewed by the customer located in a second area adjacent to a second surface of a transparent panel (Figs 3A-3B, par 0002, par 0014-0016, par 0020, par 0025-0040, par 0049-0050, “The system will identify the fact that user 202 could focus his/her line of sight at sensitive content 210a or 210b. Consequently, the computer system can determine a display area of the transparent display device through which given sensitive content is viewable by user 202. The system can establish in that display area a virtual display plane/area to display digital content at least partially blocking the sensitive content from view from the position of user 202 so that the physical sensitive content behind the virtual display area will not be visible. The digital content presented in the display area may be an advertisement. Referring to FIG. 3A, display area 212b of transparent display device 206 is in the user 202's line of sight to sensitive content 210b, while display area 212a is in the user 202's line of sight to sensitive content 210 (see FIG. 2). In display areas 212a and 212b, the computer system can display digital content, in some example presents with a skew to form a virtual display plane. In the example of FIG. 3A, a blur is used as the digital content to block the view to the sensitive content, however any graphical or visual element that can be depicted in a portion of a transparent display device to block the view to the sensitive content”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ono et al. as modified by Wilde to include wherein projecting an augmented reality element comprises: projecting the customer-specific interaction data generated for the customer on the first surface of the transparent panel, wherein the customer-specific interaction data is prevented from being viewed by the customer located in a second area adjacent to a second surface of a transparent panel as taught by Rakshit to allow a support person to view sensitive content on the one side of the transparent display and allow customer to view other content on the other side of the transparent display so that support person works with confidential documents and/or performs confidential actions like counting money when interacting with the customer.

    PNG
    media_image4.png
    212
    503
    media_image4.png
    Greyscale

Regarding claim 7, Ono et al. as modified by Wilde and Rakshit teach all the limitation of claim 6, and Ono et al. teach further comprising: tracking movements of the customer (Ono et al.: par 0052, par 0056), and projecting the augmented reality element including the customer-specific interaction data on a location on the transparent panel such that the customer-specific interaction data is visible to the customer service representative while the customer is visible to the customer service representative (Ono et al.: Figs 11A-11B, par 0052, par 0056, par 0080-0082, “when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b of the screen 12, the processor 24 projects the predetermined images on the lower portion of the screen 12, as shown in FIG. 11B, so as to enable the person 300 to easily see the person 200 on the side of the second surface 12b without being blocked by the images. Instead of changing the position of the images, the entirety or part of the images may be erased to improve the visibility. In this manner, changing of the position or the content of an image to be projected on the screen 12 enhances the visibility, thereby facilitating communication between people. The processor 24 may change the visibility by sequentially changing the position or the content of an image to be projected on the screen 12 in accordance with the zone within which the person 200 is positioned or the level of interest of the person 200”).

Regarding claim 8, Ono et al. as modified by Wilde and Rakshit teach all the limitation of claim 7, and further teach further comprising: moving the location of the augmented reality element including the customer- specific interaction data projected on the transparent panel as the customer moves (Ono et al.: Figs 11A-11B, par 0052, par 0056, par 0080-0082, “when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b of the screen 12, the processor 24 projects the predetermined images on the lower portion of the screen 12, as shown in FIG. 11B, so as to enable the person 300 to easily see the person 200 on the side of the second surface 12b without being blocked by the images. Instead of changing the position of the images, the entirety or part of the images may be erased to improve the visibility. In this manner, changing of the position or the content of an image to be projected on the screen 12 enhances the visibility, thereby facilitating communication between people. The processor 24 may change the visibility by sequentially changing the position or the content of an image to be projected on the screen 12 in accordance with the zone within which the person 200 is positioned or the level of interest of the person 200”), and maintaining a relationship between the location of the augmented reality element including the customer interaction data projected on the transparent panel and a position of the customer (Ono et al.: Figs 11A-11B, par 0080-0082; Wilde: Fig 5A, par 007-008, par 0087-0088, par 0093-0096, par 0108-0112, par 0129, par 0131-0138, par 0154-0161, build a relation between an agent and a passenger to help check-in by providing the itinerary information on augmented reality device 145 via a customized user interface (e.g., as provided in an itinerary information window 520 of Fig.5A) in field of view).

Regarding claim 9, Ono et al. as modified by Wilde and Rakshit teach all the limitation of claim 6, and Ono et al. further teach wherein projecting the augmented reality element including the customer-specific interaction data to the customer service representative comprises: determining an eye gaze location of the customer service representative on a first surface of the transparent panel (par 0045-0046, par 0052, par 0107-0108, par 0111, ” By using the detection signal from the first camera, the processor 24 detects whether the person 300 is viewing the image projected on the screen 12 based on the face direction and the eye direction of the person 300” ), but fail to teach projecting the augmented reality element including the customer-specific interaction data at the determined eye gaze location of the customer service representative on the first surface of the transparent panel. and Rakshit teaches projecting the augmented reality element including the customer-specific interaction data at the determined eye gaze location of the customer service representative on the first surface of the transparent panel (par 0014-0016, par 0027-0029, par 0033-0034, “The system can establish in that display area a virtual display plane/area to display digital content at least partially blocking the sensitive content from view from the position of user 202 so that the physical sensitive content behind the virtual display area will not be visible. The digital content presented in the display area may be an advertisement. Referring to FIG. 3A, display area 212b of transparent display device 206 is in the user 202's line of sight to sensitive content 210b, while display area 212a is in the user 202's line of sight to sensitive content 210 (see FIG. 2). In display areas 212a and 212b, the computer system can display digital content, in some example presents with a skew to form a virtual display plane”).

Regarding claim 10, Ono et al. as modified by Wilde and Rakshit teach all the limitation of claim 6, and Rakshit further teaches wherein projecting the augmented reality element including the customer interaction data to the customer service representative comprises: determining a location on the transparent panel at which the augmented reality element including the customer-specific interaction data is to be projected, wherein the location is based on a first location of the customer service representative in the area adjacent to the first surface of the transparent panel, and a second location of the customer in the area adjacent to the second surface of the transparent panel (Figs 3A-3B, par 0014-0016, par 0023, par 0025-0029, par 0033-0034, “In an example in which interactions between individuals take place between a glass panel, computer system(s) supporting the activities of the individuals, e.g. a customer and a service provider/representative, are often independent of the glass panel. However, it may be desired that the interface (e.g. glass panel or other interface) be made of an at least partially transparent display/display device of a computer system. The representative and customer may interact through the interface. The interface can serve multiple purposes including providing physical separation between the individuals while maintaining transparency for the individuals to view each other, and providing one or more display devices of one or more computing systems supporting the individuals' activities ….The system can establish in that display area a virtual display plane/area to display digital content at least partially blocking the sensitive content from view from the position of user 202 so that the physical sensitive content behind the virtual display area will not be visible. The digital content presented in the display area may be an advertisement. Referring to FIG. 3A, display area 212b of transparent display device 206 is in the user 202's line of sight to sensitive content 210b, while display area 212a is in the user 202's line of sight to sensitive content 210 (see FIG. 2). In display areas 212a and 212b, the computer system can display digital content, in some example presents with a skew to form a virtual display plane”). This would be obvious for the same reason given in the rejection for claim 6.

Regarding claims 17-21, Ono et al. as modified by Wilde teach all the limitation of claim 12, the claims 17-21 is similar in scope to claims 6-10 and are rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612